311 S.W.3d 911 (2010)
STATE of Missouri, Respondent,
v.
Cecil W. BUCKNER, Appellant.
No. WD 70760.
Missouri Court of Appeals, Western District.
June 15, 2010.
Matthew Ward, for Appellant.
John M. Reeves, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Cecil Buckner appeals from his conviction of one count of class C felony driving while intoxicated, § 577.010. Buckner was sentenced to a term of five years imprisonment as a result of that conviction. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).